John I. Purtle, Justice, dissenting. I cannot agree with the majority because they read into the Employment Security Act (Ark. Stat. Ann. §§ 81-1101 - 81-1108, §§ 81-1111 - 81-1121) a requirement that an employee who is involuntarily out of work must remain so for a period of one full week before becoming eligible for benefits. I cannot find any prohibition in the act against eligibility for a partial week. There is no dispute in the present case that the appellant was out of work for four days, and it was because her employer did not have work for her. The claim is for four days. It is our practice to interpret such statutes as this in a liberal manner favoring the employee. In fact, a narrow construction, which I think the majority gives, of the act would defeat the very purpose for which it was established. Harmon v. Laney, 239 Ark. 603, 393 S.W. 2d 273 (1965). In Harmon the court interpreted the Arkansas Employment Security Act and Title 3 of the Social Security Act of the United States as being established for the purpose of “alleviating economic insecurity” and for the benefit of those “unemployed through no fault of their own.” Therefore, I would allow a partial week’s unemployment benefits to the appellant. Hays, J., joins in this dissent.